DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/31/2020.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 12/31/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it claims a computer-readable medium (CRM) comprising instructions.  The CRM is disclosed to include transmission medium or signal carrier wave in paragraphs [0082] and [0144] of the specification of the instant application.  Claiming the transmission medium or signal carrier wave does not fall within one of the four categories of patent eligible subject matter. As a result, the claim is rejected for not falling within one of the four categories of patent eligible subject matter.  Perhaps, in a response to this Office Action, the Applicant should further amend the claim to replace  “A computer-readable medium comprising instruction” with “A non-transitory computer-readable medium comprising instruction” to overcome the outstanding rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 10, 11, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2021/0281536) in view of Tripathi et al. (US 2016/0087885) (hereinafter “Tripathi”).
Regarding claim 1, in accordance with Suzuki reference entirety, Suzuki teaches a method (FIG. 2 and FIGs. 10 and 17) comprising: 
	receiving, by a virtual router (221 or 1012) at a computing device (111 or 1002) in a virtualized computing infrastructure (FIG. 2 and para [0009] and FIGs. 10 and 17 and para [0135] and thereinafter), an Address Resolution Protocol (ARP) packet from a virtual execution element (211 or 212 or VM 1002) in a virtual network (111 or 1002), the virtual execution element (211 or 212 or 1022 or 1023) executing at the computing device (VM) (para [0012]: “when the container 211 transmits an Arp request for the IP address GW of the default gateway to the cali1”.  In addition, FIG. 17; steps 1701 and 1702 and para [0136]: “the virtual switch 1012 receives a packet from the VM 1002 (step 1701)”; 
	determining, by the computing device (VM) and based at least in part on the ARP packet (FIG. 17; steps 1702 and 1704), whether a virtual network information (ROUTER IP ADDRESS) for the virtual execution element (container 111 or 112 or containers in VM 1002) in the virtual network is known to the virtual router (221 or 1012) (FIG. 17; steps 1702 and 1703 and para [0137]: “.. in the case where the received packet is the Arp request (step 1702, YES), the virtual switch 1012 searches the control table 927 using the router IP address included in the Arp request (step 1703)); and 
	in response to determining that the virtual network information of the virtual execution element in the virtual network is not known to the virtual router (FIG. 17; step 1704(NO) and para [0137]: “In the case where the entry is not present in the control table 927 (step 1704; NO), . 
	It appears that Suzuki fails to further explicitly teach the claimed limitation of “performing learning, by the virtual router at the computing device, of the virtual network information for the virtual execution element,” instead of the virtual switch 102 just terminates the processing in step 1704(NO) as described in para [0137].  However, such limitation lacks thereof is well known in the art of resolving an address in the network and taught by Tripathi.
	In an analogous art in the same field of endeavor, Tripathi teaches a network switch comprising, among other things, a limitation of “in response to determining that the virtual network information of the virtual execution element in the virtual network is not known to the virtual router, perform learning of the virtual network information for the virtual execution element” (Tripathi; para [0087]: para [0087]: "When a VM issues an ARP for the first time, the nearest switch makes the switch and port association with the MAC address and VLAN of the VM. Since ndOS doesn't use broadcast on fabric links, the association is sent as a fabric message over TCP to each node in the fabric including nodes in remote pods. As a result the VM issuing the ARP is now registered across all switches in the connected fabric. The vport information is automatically created and any specified vport policy is enforced before switching tables are updated. Therefore, broadcast and ARP packets are sent to other ndOS switches, that are not on the same layer 2 network, other over TCP/IP."  In addition, in para [0088] Similarly, if the host or VM for which the ARP was issued is not known, each switch sends the ARP to all its non-fabric ports until an ARP response is obtained, which is also registered in the fabric-wide switching table”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Tripathi’s address learning into Suzuki to arrive the claimed invention. A motivation for doing so would be to overcome the discrepancy of the prior art in providing efficient networking strategies to distribute packet in a network (Tripathi; para [0005])
	Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Suzuki in view of Tripathi also teaches wherein the virtual network information for the virtual execution element comprises a virtual Internet Protocol (IP) address for the virtual execution element and a Media Access Control (MAC) address for the virtual execution element (Suzuki; FIG. 13 and para [0086]: "FIG. 13 illustrates an example of the control table 927 stored in the information processing device 902. The control table 927 in FIG. 13 includes an ID, a target container IP address, a direction, a mirror destination MAC address, and a router IP address. The ID is identification information of an entry in the control table 927").
	Regarding claim 5, in addition to features recited in base claim 4 (see rationales discussed above), Suzuki in view of Tripathi also teaches storing, by the computing device, an association (control table 927) of the virtual IP address for the virtual execution element and the MAC address for the virtual execution element in one or more tables of the virtual router for the virtual network (Suzuki; FIG. 13 and para [0086]: "FIG. 13 illustrates an example of the control table 927 stored in the information processing device 902. The control table 927 in FIG. 13 includes an ID, a target container IP address, a direction, a mirror destination MAC address, and a router IP address. The ID is identification information of an entry in the control table 927").
	Regarding claim 10, in addition to features recited in base claim 1 (see rationales discussed above), Suzuki in view of Tripathi also teaches wherein the virtual execution element (211 or 212 of virtual machine 111 of FIG. 2 or 1022 or 1023 of virtual machine 1002 of FIG. 10) comprises a Kubernetes pod (CONTAINER) executed by a virtual machine (111 or 1002) (Suzuki; see FIG. 2 or FIG. 10 for connection details).
	As per claims 11 and 14-15, the claims call for an apparatus having limitations variously and essentially mirrored method steps of method claims 1 and 4-5, respectively.  Thus, they are deemed obvious over Suzuki in view of Tripathi for the same rationales applied to method claims 1, 4-5 and 10 as discussed above.
	As per claim 20, the claim appears to call for instructions stored thereon a computer-readable medium having limitations variously and essentially mirrored method steps of method claim 1.  Thus, it is deemed obvious over Suzuki in view of Tripathi for the same rationales applied to method claim 1 as discussed above.

Allowable Subject Matter
Claims 2-3, 6-9, 12-13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of corresponding base claims 1, 4, 11, 14 and further limits with novel and unobvious limitations of “wherein determining whether the virtual network information for the virtual execution element in the virtual network is known to the virtual router further comprises: determining, by the virtual router at the computing device, whether the virtual network information for the virtual execution element in the virtual network is stored in one or more tables of the virtual router for the virtual network; and in response to determining that the virtual network information for the virtual execution element in the virtual network is not stored in the one or more tables of the virtual router for the virtual network, determining, by the virtual router at the computing device that the virtual network information for the virtual execution element in the virtual network is not known to the virtual router,” as recited in claims 2 and 12; “wherein performing the learning of the virtual network information for the virtual execution element further comprises: generating, by the computing device, one or more routes for the virtual network information for the virtual execution element; and advertising, by the computing device, the one or more routes to a network controller for the virtualized computing infrastructure,” as recited in claims 3 and 13; “receiving, by the virtual router at the computing device a second ARP packet from a second virtual execution element executing at the computing device; determining, by the computing device and based at least in part on the second ARP packet, the virtual IP address for the second virtual execution element in the virtual network and the MAC address for the second virtual execution element in the virtual network; and in response to determining that the virtual IP address for the second virtual execution element matches the virtual IP address for the virtual execution element and that the MAC address for the second virtual execution element does not match the MAC address for the virtual execution element, determining that the virtual execution element has been deleted,” as recited in claims 6 and 16; “receiving, by the computing device from a network controller for the virtualized computing infrastructure, a request to add a route associated with a second virtual IP address and a second MAC address in the virtual network; and in response to determining that the second virtual IP address matches the virtual IP address for the virtual execution element and that the second MAC address does not match the MAC address for the virtual execution element, determining that the virtual execution element has been deleted,” as recited in claims 7 and 17; “periodically sending, by a virtual router agent at the computing device, ARP requests to the virtual IP address for the virtual execution element and the MAC address for the virtual execution element; and in response to not receiving ARP replies to a specified number of consecutive ARP requests sent to the virtual IP address for the virtual execution element and the MAC address for the virtual execution element, determining, by the computing device, that the virtual execution element is unreachable,” as recited in claim 8; “establishing, by a virtual router agent at the computing device, a bidirectional forwarding and detection (BFD) session with the virtual execution element; and determining, by the computing device and based on the BFD session, that the virtual execution element is unreachable,” as recited in claims 9 and 19; structurally and functionally interconnected in a manner as recited in the claims.

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suryanarayana et al. (US 2021/0385149).
Chandrashekhar et al. (US 2021/0314291).
Brar et al. (US 2022/0210158).
Lolage et al. (US 2021/0073017).
Gawade et al. (US 11,159,366).
Suryanarayana et al. (US 10,965,592).
Vaidya et al. (US 10,855,531).
Naimar et al. (US 10,608,865).
Sivaramakrishnan et al. (US 9,356,866).
Khare et al. (US 2018/0359215).  
Nordmark et al. (US 2008/0151893).
Juniper Networks, Inc, Contrail Networking, Contrail Networking Service Provider Focused Features Guide, downloadable at www.juniper.net, 136 pages, release 2011, January 28, 2021.
Juniper Networks, Inc, Contrail Networking Architecture Guide Detailed Technical Description of the Contrail Virtual Networking and Security Platform, downloadable at www.juniper.net, 53 pages, November 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 20, 2022